Citation Nr: 0016147	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for laminectomy defect at 
L5-S1 with decreased disc space at L5-S1, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1997 
rating decision from the St. Petersburg, Florida, Regional 
Office (RO).  That determination, in pertinent part, granted 
service connection for laminectomy defect at L5-S1 with 
decreased disc space at L5-S1 as secondary to the service-
connected degenerative joint disease of the left knee, 
residuals of arthrotomy, postoperative total arthroplasty, 
and assigned a schedular 10 percent evaluation for the 
veteran's low back disorder.  That determination also granted 
service connection for right knee degenerative joint disease 
and assigned a schedular 10 percent evaluation for the 
veteran's right knee disorder.  That determination further 
confirmed the schedular 30 percent evaluation in effect for 
degenerative joint disease of the left knee, residuals of 
arthrotomy, postoperative total arthroplasty.  

By a rating action dated in August 1999, the RO, in pertinent 
part, assigned separate schedular 10 percent evaluations for 
right knee degenerative joint disease with limitation of 
motion and right knee degenerative joint disease with 
instability, effective in March 1996, the date of receipt of 
the veteran's reopened claim for service connection.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the St. Petersburg, Florida, RO in 
May 2000.  At that time, the veteran testified that he wished 
to withdraw the issues of entitlement to an increased rating 
for right knee degenerative joint disease with limitation of 
motion, right knee degenerative joint disease with 
instability, and degenerative joint disease of the left knee, 
residuals of arthrotomy, postoperative total arthroplasty 
from appellate consideration.  Accordingly, the issue 
properly before the Board at this time is as set forth on the 
title page of this decision.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected lumbar spine disorder constitutes a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

The veteran was given a Department of Veterans Affairs (VA) 
orthopedic examination in December 1998.  At that time, the 
veteran reported that he has had significant improvement of 
his low back pain with virtual complete resolution in his 
range of motion since his recent diskectomy of the lumbar 
spine.  In addition, he stated that he was having some pain 
radiating down into his left lower extremity, which has since 
dissipated.  Further, he mentioned that he was left with some 
residual numbness and tingling in an L4-5 region.  X-rays of 
the lumbar spine revealed degenerative changes at L5-S1.  The 
examiner concluded that the veteran had a diagnosis of low 
back pain; that his condition had improved since the time of 
his surgery; and that the veteran still suffers from low back 
pain that probably represented chronic degenerative changes.

During his hearing before a member of the Board at the RO in 
May 2000, the veteran testified that he has occasional dull, 
aching low back pain with shooting pain from the buttocks to 
the knee.  He said that his pain increases with activity.  He 
also testified that he experiences parenthesis down the lower 
extremity into his feet and constant numbness or tingling 
across the bottom of his feet.  Further, he testified that he 
was a mail carrier for the United States Postal Service and 
that they have recently sent him for functional examinations 
on two occasions.  Moreover, he testified that he has missed 
work, in pertinent part, due to his service-connected back 
disorder; that his back disorder has affected his job 
performance; and that he has lifting restrictions at work.  
Finally, he testified that he was currently receiving 
treatment and medication for his service-connected lumbar 
spine disorder from James V. Freeman, Jr., M.D.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges functional loss 
due to pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Court emphasized 
that "[i]t is essential that the [rating] examination . . . 
adequately portray the . . . functional loss" (emphasis added 
by the Court).  In DeLuca the Court held that when the 
veteran claims functional loss due to pain, "the medical 
examiner must be asked to express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when the [joint] is used repeatedly over a period of 
time."

In view of these facts, the Board is of the opinion that a VA 
orthopedic examination should be conducted and that the 
veteran's recent functional examinations should be obtained 
from his employer.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his service-connected 
laminectomy defect at L5-S1 with 
decreased disc space at L5-S1.  This 
should include, if possible, all clinical 
records pertaining to treatment of 
veteran by James V. Freeman, Jr., M.D., 
and recent functional examinations from 
the veteran's employer, the United States 
Postal Service.  The RO should then 
obtain all records, which are not on 
file.  Any authorization necessary for 
the release of additional documents shall 
be obtained from the veteran.

2.  The veteran should be asked how much 
time, if any, he loses from work due to 
his service-connected laminectomy defect 
at L5-S1 with decreased disc space at L5-
S1.  He should provide documentation by 
his employer showing time lost, if any, 
due to his service-connected lumbar spine 
disability.  In addition, he is advised 
to provide documentation from his 
employer concerning any accommodations 
for him on account of his service-
connected laminectomy defect at L5-S1 
with decreased disc space at L5-S1.

3.  The RO should request the VA medical 
facility in Gainesville, Florida, to 
furnish any additional treatment records 
covering the period from May 1999 to the 
present.

4.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature and severity of the 
service-connected laminectomy defect at 
L5-S1 with decreased disc space at L5-S1.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  All indicated 
special studies, including X-rays, should 
be accomplished.  The veteran's 
lumbosacral spine should be examined for 
degrees of range of motion, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the lumbar 
spine.

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time.  See DeLuca, 
supra.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.


After the development requested above has been completed to 
the extent possible, the RO should again review the record to 
include consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1999) in evaluating the increased rating claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded the specified time within which to 
respond thereto with additional argument and/or evidence. 
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


